11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                        JUDGMENT

In the Interest of G.C. and J.C., children,        * From the County Court at
                                                     Law No. 2 of Ector County,
                                                     Trial Court No. CC2-2991-PC.

No. 11-12-00353-CV                                 * September 26, 2013

                                                   * Memorandum Opinion by Willson, J.
                                                     (Panel consists of: Wright, C.J.,
                                                     McCall, J., and Willson, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court=s opinion, the order
of the trial court is in all things affirmed.